Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Stat Lab I, Inc., ) Date: February 27, 2008

(CLIA No. 19D0990153), )
)
Petitioner, )
)

-Vv.- ) Docket No. C-07-486

) Decision No. CR1743
Centers for Medicare & Medicaid )
Services. )
)

DECISION

I grant summary judgment in favor of the Centers for Medicare & Medicaid Services
(CMS) and against Petitioner, Stat Lab I, Inc. In doing so I sustain CMS’s determination
to impose remedies against Petitioner under the Clinical Laboratory Improvement
Amendments of 1988 (CLIA). Summary judgment is appropriate as there are no genuine
issues of material fact in dispute and the controlling issues may be resolved as a matter of
law. Petitioner’s CLIA certificate is revoked effective the date of this decision due to the
prior CMS suspension of the certificate based on a finding of immediate jeopardy. By
operation of law, the owners and operators of Petitioner are prohibited from owning,
operating, or directing a laboratory for two years pursuant to 42 U.S.C. § 263a(i)(3) in
consequence of the revocation of Petitioner’s certificate. The two-year prohibition runs
from the date of the revocation of the laboratory’s certificate pursuant to 42 U.S.C.

§ 263a(i)(3), which is the date of this decision.

I. Background
Petitioner is a clinical laboratory located in Baton Rouge, Louisiana. This matter arose as

a result of a re-certification survey and subsequent revisit survey of Petitioner’s
laboratory by the Louisiana Department of Health and Hospitals (State agency).
2

On December 11, 2006 (December survey), the State agency concluded a re-certification
survey of Petitioner’s laboratory where conditions within the laboratory were found to
pose an immediate jeopardy to patients. The State agency issued a statement of
deficiencies (SOD) dated December 11, 2006. CMS reviewed the survey report and
concurred that Petitioner was not in compliance with three condition-level participation
requirements. By letter dated January 16, 2007, CMS served notice on Petitioner of its
proposed sanctions.

On January 26, 2007, Petitioner submitted its Credible Allegation of Compliance listing
various actions it would take to address the deficiencies. An on-site revisit to verify
Petitioner’s allegation of compliance and evidence of correction was conducted by the
State agency on February 8, 2007, and its survey findings were issued in an SOD dated
February 8, 2007. The State agency found that Petitioner had failed to adhere to its
allegation of compliance, that it had failed to achieve full compliance, and that the
immediate jeopardy situation still existed.

CMS concurred with the State agency’s findings and, by letter dated April 3, 2007, served
Petitioner notice of proposed sanctions which included: (1) canceling Petitioner’s
approval to receive Medicare payments, effective April 9, 2007; (2) suspending
Petitioner’s CLIA certification and denial of its laboratory’s application for a certificate
of compliance, effective April 9, 2007; and (3) revocation of Petitioner’s CLIA certificate
of compliance pending a decision from an Administrative Law Judge (ALJ).' Petitioner
was also notified that if revocation of its CLIA certificate was effectuated, the owner and
operator (including director) of the laboratory would be prohibited from owning or
operating a laboratory for at least two years from the date of revocation pursuant to 42
U.S.C. § 263a(i)(3) and 42 C.F.R. § 493.1840(a)(8).

By letter dated May 31, 2007, Petitioner timely requested a hearing before an ALJ to
challenge the February 8, 2007 revisit findings and CMS’s determination. The case was
assigned to me on June 22, 2007 for hearing and decision. A prehearing order was issued
on June 22, 2007, directing the parties to file prehearing exchanges. On September 24,
2007, CMS filed a motion and memorandum in support of summary judgment (CMS
Brief). CMS’s memorandum was accompanied by seven exhibits, CMS exhibits (CMS
Exs.) 1-7. Petitioner filed its opposition brief on October 22, 2007 ( P. Response)

' Because Petitioner filed an appeal, the revocation of the laboratory’s CLIA certificate
does not become effective until the date of an ALJ decision upholding the basis of the remedy.
42 C.F.R. §§ 493.1840(e), 493.1844(d)(2).

? Pp. Ex. 7 and P. Ex. 8 consist of affidavits from David Deshotels, Petitioner’s owner,
and Samuel Parker, Petitioner’s Laboratory Director and Technical Consultant as of January 24,

(continued...)
3

accompanied by eight exhibits, Petitioner exhibits (P. Exs.) 1-8. CMS submitted its
reply brief (CMS Reply) to Petitioner’s opposition, filed November 5, 2007. Petitioner
followed with a sur-reply (P. Reply) received on November 21, 2007.

For the reasons set forth below, I find that summary judgement is appropriate. Based on
the record before me, arguments of the parties, and applicable law and regulations, I find
that there are no material issues of fact in dispute requiring an evidentiary hearing, and
that CMS is entitled to judgment as a matter of law.

Il. Applicable Law and Regulations

The purpose of CLIA is to ensure the accuracy and reliability of laboratory tests, and
therefore, the public health of all Americans. See H.R. Rep. No. 899, 100th Cong. 2d
Sess. 8, 18 (1988), reprinted in 1988 U.S.C.C.A.N. 3828, 3839. CLIA establishes
requirements for all laboratories that perform clinical diagnostic tests on human
specimens in addition to providing for federal certification of such laboratories. Pub. L.
No. 100-578, amending § 353 of the Public Health Service Act, codified at 42 U.S.C.

§ 263a et seq.

Under CLIA, the Secretary of the United States Department of Health and Human
Services (Secretary) is authorized to inspect clinical laboratories and, in effect, license
them to perform tests. CLIA prohibits a clinical laboratory from soliciting or accepting
specimens for testing unless it has first received from the Secretary a certificate
authorizing it to perform the specific category of tests which the laboratory intends to
perform. 42 U.S.C. § 263a(b). Additionally, CLIA directs the Secretary to establish
standards to assure that clinical laboratories certified by the Secretary perform tests that
are valid and reliable. 42 U.S.C. § 263a(f).

The Secretary has exercised his authority under 42 U.S.C. 263a(f) and issued regulations
implementing CLIA. These are codified at 42 C.F.R. Part 493. The regulations establish
both conditions and standards of participation under CLIA. Each condition-level
requirement of the regulations represents a major division of laboratory services to be
offered by the laboratory or establishes an important environmental protection for the
laboratory. RNA Laboratories, Inc., DAB No. 1820, at 3 (2002). Standards of

*(...continued)
2007.

> For purposes of the record I receive CMS Exs. 1-7 and P. Exs. 1-8. Although I may
cite to some of these exhibits in this decision for the purpose of describing undisputed material
facts, I do not make findings as to the exhibits’ evidentiary weight. In issuing summary
judgment I rely only on the undisputed material facts and I make no evidentiary findings.
4

participation are set forth as specific quality requirements which must be met by a
laboratory in order to meet the more general requirements of conditions of participation.
Thus, standards are subparts of the more broadly stated conditions. A failure by a
laboratory to comply with one or more standards may be so serious as to constitute a
failure to comply with the condition of which the standards are a subpart. Vijay Sakhuja,
M.D., DAB No. 1958 (2005).

The Secretary’s regulations confer broad authority on CMS to ensure that laboratories
perform as Congress intended, including authority to inspect and sanction laboratories
that fail to comply with the regulatory requirements. CMS or its designee conduct
validation inspections to determine a laboratory’s compliance with CLIA requirements.
A laboratory’s failure to comply with even a single applicable condition is a ground for
CMS to impose one or more principal or alternative sanctions. 42 C.F.R. § 493.1806(a);
see also Edison Medical laboratories, Inc., DAB No. 1713 (1999). Principal sanctions
include suspension, limitation, or revocation of a laboratory’s CLIA certificate. 42 C.F.R.
§ 493.1806(b). Alternative sanctions which CMS may impose include a directed plan of
correction, state monitoring, and/or a civil money penalty (CMP). 42 C.F.R.

§ 493.1806(c). Additionally, if a laboratory which has approval to receive Medicare
payment for its services is out of compliance with one or more CLIA conditions, CMS
may cancel the laboratory’s approval to receive Medicare payment for its services. 42
C.F.R. § 493.1806(a). Generally, the suspension, limitation, or revocation of a CLIA
certificate is not effective if appealed, until the ALJ makes a decision. However, when
CMS declares immediate jeopardy, there is no delay in the suspension, limitation, or
revocation of the offending laboratory’s CLIA certificate. 42 C.F.R. § 493.1844(d)(2).

A laboratory is entitled to a hearing before an ALJ to contest the imposition of CLIA
remedies. 42 C.F.R. § 493.1844(a). The determination as to which alternative sanctions
to impose and the determination that a laboratory’s deficiencies pose immediate jeopardy
are not appealable. 42 C.F.R. § 493.1844(c). The CLIA regulations incorporate by
reference the hearing procedures and the request for review provisions in 42 C.F.R. Part
498, subparts D and E. 42 C.F.R. § 493.1844(a).

III. Issues, findings of fact and conclusions of law
A. Issues:
1. Whether summary judgment is appropriate;

2. Whether Petitioner failed to comply with one or more conditions of
participation under CLIA; and
5

3. Whether CMS had the authority to impose sanctions against Petitioner.
B. Findings of fact and conclusion of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading. I discuss each Finding in
detail.

1. Summary judgment is appropriate in this case.

Pursuant to 42 C.F.R. § 1844(f) it is presumed that Petitioner has a right to a hearing in
this case. See Garden City Medical Clinic, DAB No. 1763 (2001), citing 42 U.S.C.

§ 263a(i)(1) and 42 C.F.R. § 493.1844(a). However, an ALJ may decide a case on
summary judgment, without an evidentiary hearing, when either there are no disputed
issues of material fact and the only questions that must be decided involve application of
law to the undisputed facts; or, the moving party must prevail as a matter of law even if
all disputed facts are resolved in favor of the party against whom the motion is made.

A party opposing summary judgment must allege facts which, if true, would refute the
facts relied upon by the moving party. See, e.g., FED. R. CIV. P. 56(c); Lebanon Nursing
and Rehabilitation Center, DAB No. 1918 (2004). Appellate panels of the Departmental
Appeals Board (Board) have long recognized the availability of summary judgment and
the Board’s interpretative rule has been recognized by the Sixth Circuit Court of Appeals.
Crestview Parke Care Center v. Thompson, 373 F.3d 743, 750 (6th Cir. 2004). To defeat
an adequately supported summary judgment motion, the non-moving party may not rely
on the denials in its pleadings or briefs, but must furnish evidence of a dispute concerning
a material fact - a fact that, if proven, would affect the outcome of the case under
governing law. Matsushita Elec. Industrial Co. v. Zenith Radio, 475 U.S. 574, 586 n.11
(1986).

In deciding a summary judgment motion, an ALJ may not make credibility
determinations or weigh conflicting evidence but must instead view the entire record in
the light more favorable to the nonmoving party, drawing all reasonable inferences from
the evidence in that party’s favor. Brightview Care Center, DAB No. 2132 (2007);
Madison Health Care, Inc. DAB No. 1927 (2004).

CMS has moved for summary judgment arguing it is entitled to judgment as a matter of
law as there are no material facts in dispute with respect to all three of the cited condition-
level deficiencies: (1) Petitioner resumed coagulation testing on February 5, 2007
without authorization from either the State agency or CMS in violation of 42 C.F.R.

§ 493.1250; (2) between January 24, 2007 and February 8, 2007 Petitioner was without a
6

laboratory director in violation of 42 C.F.R. § 493.1403; and (3) between January 24,
2007 and February 8, 2007 Petitioner was without a Technical Consultant in violation of
42 C.F.R. § 493.1409.

Petitioner argues that there are material facts in dispute as to each of the alleged
condition-level deficiencies identified and that Petitioner was actually in compliance with
all CLIA requirements at the time of the February 8, 2007 revisit survey. Petitioner bears
the burden of showing that there are material facts that are disputed. Everett
Rehabilitation and Medical Center, DAB No. 1628 (1977). If Petitioner cannot show that
there exists some genuine issue for trial, then summary judgment is appropriate and CMS
must prevail as a matter of law. Moreover, in this case the CMS citation of condition-
level deficiencies makes Petitioner’s task of overcoming summary judgment even more
burdensome. CMS imposed the principal sanction of suspension of Petitioner’s CLIA
certificate which will become a revocation of that certificate if I affirm the CMS action.
Any one of the three condition-level deficiencies if proved may be sufficient to sustain
the suspension by CMS. Therefore, if there is no disputed, material fact and no genuine
issue for trial as to even one of the condition-level deficiencies, summary judgment may
be entered as to that deficiency. The issue then is whether the one deficiency is sufficient
to support CMS’s decision to impose the remedy, i.e. , whether the remedy is warranted
given the deficiency.

As previously noted, three condition-level deficiencies are alleged in this case: (1)
violation of 42 C.F.R. § 493.1250; (2) violation of 42 C.F.R. § 493.1403; and (3)
violation of 42 C.F.R. § 493.1409. Section 1250 sets the conditions for a laboratory to
monitor and evaluate the overall quality of the analytic systems it employs. Section 1403
establishes conditions to be met by the individual holding the laboratory director position
in a laboratory performing moderate complexity testing with specific reference to
technical supervision of laboratory operations and personnel, including management
responsibilities. See also 42 C.F.R. § 493.1407. Section 1409 provides the conditions
that must be met by the individual holding the technical consultation position in a
laboratory that performs moderate complexity testing

I have reviewed the record and arguments before me and conclude that there are no
material issues of fact regarding at least one of the condition-level violations and
therefore, judgment should be entered for CMS on those violations as a matter of law.’

* T note that on further analysis of the other condition-level deficiencies I might also have
found no genuine issues for trail. However, because the violation for analytic systems under 42
C.F.R. § 493.1250 is serious enough to justify the remedy imposed by CMS and the eventual
revocation of Petitioner’s CLIA certificate, for reasons of judicial economy I see no reason to

(continued...)
7

2. Petitioner was out of compliance with the condition of analytic
systems as set forth in 42 C.F.R. § 493.1250.

During the on-site visit to Petitioner’s laboratory on February 8, 2007, the State agency
determined that Petitioner failed to demonstrate compliance with the CLIA condition of
analytic systems. CMS states that coagulation testing at Petitioner’s laboratory had been
discontinued as of January 25, 2007, yet Petitioner resumed coagulation testing for eight
patients from February 5-7, 2007 without prior authorization. CMS Brief at 5.

Petitioner does not deny that it was advised of the serious nature of its deficiencies by
CMS notice dated January 16, 2007, and that the laboratory’s CLIA certificate was being
suspended effective January 22, 2007, based on the finding of immediate jeopardy. P.
Response at 2; P. Ex. 2. Petitioner does not deny that it resumed coagulation testing on
February 5, 2007. P. Response at 5. Petitioner does not deny that it failed to seek prior
authorization for the resumption of testing from either the State agency or CMS. P.
Response at 5-6. Finally, Petitioner does not deny that eight patients were tested at its
laboratory from February 5-7, 2007, after its coagulation testing had been discontinued.

n fact, Petitioner admits numerous times in the record before me, including in the sworn
affidavits of its owner David Deshotels, and its laboratory director, Samuel Parker, that it
did resume coagulation testing on February 5, 2007 - without obtaining prior approval
from CMS of the policy it had implemented to resume testing. P. Request for hearing -
Allegation of Compliance 1; P. Exs. 7, 8. In defending its action, Petitioner claims that it
was not informed during the December survey that the laboratory required authorization
to resume coagulation testing once the issue had been corrected. P. Request for hearing -
Allegation of Compliance 1. Petitioner states that even its laboratory technician was
unaware that CMS required authorization or approval before resuming testing that may
have been considered performed in error during the December survey. Jd; see also P.
Exs. 7, 8.

Petitioner argues that there was no prohibition applicable to or communicated to
Petitioner regarding its resumption of coagulation testing, and argues that there is no clear
regulatory requirement of such approval. P. Response at 3, 5. Petitioner admits that
coagulation testing was suspended as of January 25, 2007, due to its need to implement
an established policy to determine Platelet Poor sampled. P. Response at 5. Petitioner’s
Credible Allegation of Compliance states that it suspended testing of all coagulation
testing until it could establish proper quality controls. P. Response at 5; P. Ex. 3.
Petitioner admits that once it implemented a policy to determine Platelet Poor samples

4(...continued)
spend further time or resources upon an analysis of Petitioner’s alleged violation of 42 C.F.R.
§§ 493.1403 and 493.1409.
8

and established appropriate polices, and in-serviced personnel regarding quality controls,
it resumed coagulation testing. P. Response at 5. P. Ex. 7. However, Petitioner failed to
obtain prior approval from CMS of the policy it implemented to resume testing.

Here, Petitioner wants CMS or the State agency to assume responsibility for this serious
lapse and protests that neither agency provided Petitioner with oral or written instructions
stating that prior authorization was required in order for Petitioner to resume testing. P.
Response at 5. Petitioner further argues that there was no basis for CMS to assert that
Petitioner was obligated to obtain prior approval before resuming testing as its Credible
Allegation of Compliance gave no indication that such approval would be sought. P.
Response at 6.

Even accepting Petitioner’s claim that its actions were done in good faith, Petitioner has
failed to offer any evidence to rebut CMS’s allegations, nor has it directed me to any facts
that point to a material issue for hearing. Petitioner admits that it failed to obtain prior
approval from CMS as to the policy it implemented to determine Platelet Poor samples
prior to the laboratory resuming testing. P’s Request for hearing at 1-2.

Petitioner’s arguments reflect its apparent inability to grasp the critical point. The
purpose of CLIA and the implementing regulations is to ensure public health and safety
by ensuring that laboratories provide accurate and reliable test results. Under CLIA
regulations, the test is not merely whether small errors were made or whether patients
were harmed. Rather, it is whether the laboratory established and followed general
quality procedures for monitoring and evaluating the quality of the analytical testing
process of each testing method to assure the accuracy and reliability of patient test results
and reports. By failing to wait to be checked by the State agency before retesting patients
and reporting patient test results, Petitioner violated the standard established by 42 C.F.R.
§ 493.1250.

The law is clear: laboratories that do no meet CLIA conditions may not be certified for
participation in the CLIA program. 42 U.S.C. § 263a(b); see also 68 FR 3640, January
24, 2003:

[A]// laboratories, regardless of whether they receive payment from the
Medicare or Medicaid programs must have a current and valid CLIA
certificate to test human specimens (emphasis added).

CMS’s task, as delegated to it by the Secretary, is ensuring consistent performance by
laboratories that are issued CLIA certificates. 42 U.S.C. § 263a(f). It was the intent of
Congress, with the enactment of the CLIA legislation, to make certain that federal
oversight of clinical laboratories would be strengthened thus assuring that test results
obtained in those laboratories were accurate and reliable. See H.R. Rep. No. 899, 100th
9

Cong. 2d Sess. 8, 18 (1988), reprinted in 1988 U.S.C.C.A.N. 3828, 3829. Congress did
not intend laboratories to be self-regulating. In fact, just the opposite was plainly the
goal. In addressing laboratory tests, the committee reported that:

These tests are critical to proper patient care when properly used and when
the test are accurate and reliable. Whey they are inaccurate or unreliable,
however, the consequences are improper treatment, unnecessary mental and
physical anguish for patients, and higher health care costs. Because of the
critical role played by laboratory testing in the delivery of health services
and in maintaining good health, patients expect such tests to be done
properly and rely heavily on others to make sure that is the case. Patients
assume, quite reasonably, that their interests and the public health are being
protected by appropriate government agencies.

Id. at 3831. Further in the text of the committee’s report, additional emphasis appears:
“Federal regulation is reasonable and appropriate to promote public health and welfare
and protect commerce.” Jd. at 3839.

Based on Petitioner’s admissions, and in viewing the record before me in a light most
favorable for the Petitioner, and in drawing all inferences favorable to Petitioner that the
record can reasonably support, I find as matters of fact that when Petitioner resumed
coagulation testing on February 5, 2007, it did so without proper prior authorization.
Petitioner therefore failed to demonstrate compliance with CLIA requirements as of the
February 8, 2008 revisit survey. I therefore conclude as a matter of law that this
constituted a violation of 42 C.F.R. § 493.1250 during this period.

As noted earlier, having found Petitioner in violation of at least one condition-level, I
need not decide whether Petitioner was out of compliance with the condition of
Laboratory Director and Technical Consultant, moderate complexity testing as set forth in
42 C.F.R. §§ 493.1403 and 493.1409.

3. Because Petitioner was out of compliance with at least one condition,
CMS is authorized to impose sanctions.

If, on inspection, a laboratory is found to have condition-level deficiencies that pose
immediate jeopardy, CMS must require immediate action to remove the jeopardy and
may impose alternative sanctions. If the deficiency remains on revisit, CMS may suspend
or limit and later revoke the laboratory’s CLIA certificate. CMS is also delegated
authority to bring a civil suit for injunction against a laboratory in specified circumstances
where there is immediate jeopardy. 42 C.F.R. § 493.1812.
10

Failure by a laboratory to comply with even a single applicable condition can represent a
critical breakdown in one of the major health care delivery or safety systems of the
laboratory. Ward General Practice Clinic, DAB No. 1624, at 2 (1997). Therefore,
violation of just one condition-level deficiency can be grounds for a principal sanction,
including revocation of a laboratory’s CLIA certificate. 42 C.F.R. § 493.1804(b); Edison
Medical Laboratories, Inc., DAB No. 1713 (1999).

Petitioner avers that in light of its history of cooperation and the general nature of its
defense, the penalties proposed by CMS should be reduced. Petitioner states that the
revocation of its CLIA certification and cancellation if its Medicare participation in
addition to the ongoing suspension are too severe. Petitioner proposes instead that its
CLIA certificate remain suspended for a period of two years as of April 9, 2007. P.
Response. at 10.

There is nothing in the regulations which gives me authority to review CMS’s exercise of
its discretionary authority. To put that point another way: I may not substitute my
judgment for that of CMS where condition-level noncompliance has been found and
where CMS chooses to impose one or more of the principal sanctions provided by the
regulations. The applicable regulation makes it clear that the existence of condition-level
noncompliance establishes a rational basis for imposing remedies against Petitioner.

The existence of the one condition-level deficiency in this case is sufficient to support the
principal sanction of suspension and revocation of Petitioner’s CLIA certificate. The
purpose of the Act is to ensure “the accuracy and reliability of laboratory tests, and hence
the public health of all Americans.” H.R. Rep. No. 899, 100th Cong. 2d Sess. 8, 18
(1988), reprinted in 1988 U.S.C.C.A.N. 3828, 3839. The complete and admitted failure
of Petitioner to obtain prior approval before it resumed coagulation testing on February 5,
2007 creates a significant risk of inaccuracy and unreliability detrimental to the health of
the American public. As noted, I can make this determination without the need to assess
and discuss the other two condition-level deficiencies. Petitioner has made no argument
nor proffered any evidence that would lead to a different result.

4. The other arguments raised by Petitioner are unavailing to mitigate the
sanctions imposed.

Petitioner has raised several subsidiary points, including its claim: (1) that insufficient
time was afforded Petitioner to correct deficiencies and fully implement its corrective
action plan before the state conducted a surprise revisit survey on February 8, 2007; (2)
that CMS failed to investigate adequately the circumstances surrounding each allegation
of noncompliance during the February 2007 survey; (3) that CMS and the State agency
were unfair and discriminatory in their enforcement of the CLIA regulations against
Petitioner; (4) that CMS and the State agency imposed unnecessary harsh sanctions
11

against Petitioner when it was in substantial compliance with its Credible Allegation of
Compliance; and (5) that CMS and State agency refused to consider substantial evidence
supporting Petitioner’s compliance with its Credible Allegation of Compliance.

First, with respect to the sanctions imposed, since Petitioner failed to comply with
conditions of participation, CMS is authorized to impose principal sanctions, including
revocation of the laboratory’s CLIA certificate. 42 C.F.R. § 493.1806(b). CMS may also
cancel the laboratory’s approval to received Medicare payment for its services. 42 C.F.R.
§ 493.1807. The agency’s decision not to accept Petitioner’s plan of correction as
outlined in its Credible Allegation of Compliance are not “initial determinations” and
therefore are not reviewable. 42 C.F.R. § 493.1844.

Second, neither Congress nor the Secretary has placed a time limit on CMS’s exercise of
its enforcement authority under CLIA. Imposing such a time limit could undermine
CMS’s ability to carry out the enforcement purposes of CLIA - to protect individuals
against substandard testing of specimens, to safeguard the public against health and safety
hazards, and to motivate laboratories to comply with CLIA requirements to provide
accurate and reliable test results.

Finally, Petitioner’s complaints about CMS and the State agency are irrelevant to the
question of the laboratory’s compliance. Petitioner provides no basis in law or facts that
supports those arguments, which are well beyond my authority to address in any case.

IV. Conclusion

For the foregoing reasons, I grant summary judgment in favor of CMS and against
Petitioner, and in doing so sustain CMS’s imposition of its sanctions against Petitioner.

/s/
Richard J. Smith
Administrative Law Judge

